9 F.3d 1555
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellant,v.Ben N. YOUNG, Defendant-Appellee,
No. 92-16007.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 1, 1993.*Decided Nov. 4, 1993.

Before:  ALARCON, LEAVY, and KLEINFELD, Circuit Judges.
MEMORANDUM**
As the result of Ben Young's failure to pay federal employment taxes for two quarters during 1983, the government brought this action to reduce to judgment and foreclose tax liens on Young's half-interest in his residence.   The district court entered judgment in favor of the government but, believing it had the discretionary authority to reduce the amount of interest owed under 26 U.S.C. § 6601, limited the government's recovery to $15,000.   Because federal courts lack such discretionary authority, see Purcell v. United States, 1 F.3d 932, 942-43 (9th Cir.1993), the decision of the district court is
REVERSED and REMANDED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


**
 This disposition is not suitable for publication and may not be cited to or by the courts of this Circuit except as provided by 9th Cir.R. 36-3